FILED

NOV l 5 2013
UNITED STATES DISTRICT COURT Clerk, U.S. Dlstrict & Bankruptcy

F()R '[HE [)[STR[CT ()F C()LUMB[A Courts for the Dlstdct of Co|umbfa
MICHAEL W. OWENS,
Plaintiff,
Civil Action N0. l3-l 143

RENYA Y. KIM, et al.,

H_/\_/\_/\_/\_/\_/\_/\\_/\_/

Defendants.

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the

Court would consider the plaintiff" s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l5(a)(2). To date he has not
submitted the required financial inforrnation. Accordingly, the Court will deny his application to

proceed in forma pauperis and will dismiss the complaint without prejudice.

An Order accompanies this Memorandum Opinion.

  

united states r)istt’i¢t Judge

DATE;U’] pl _ /§, 5313/3